UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-1948


LONG CONSTRUCTION COMPANY,

                Petitioner,

          v.

ESTIL STILTNER; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(08-0124-BLA)


Submitted:   July 15, 2010                   Decided:   July 29, 2010


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald E. Gilbertson, K&L GATES, LLP, Washington, D.C., for
Petitioner. Joseph E. Wolfe, Ryan C. Gilligan, WOLFE, WILLIAMS,
RUTHERFORD & REYNOLDS, Norton, Virginia; Deborah Greenfield,
Acting Deputy Solicitor of Labor, Rae Ellen James, Associate
Solicitor, Sean G. Bajkowski, Helen H. Cox, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Long Construction Company seeks review of the Benefits

Review Board’s decision and order affirming the administrative

law judge’s award of black lung benefits pursuant to 30 U.S.C.

§§ 901-945 (2006).         Our review of the record discloses that the

Board’s    decision      is   based   upon   substantial   evidence       and   is

without reversible error.         Accordingly, we deny the petition for

review for the reasons stated by the Board.                Stiltner v. Long

Constr.    Co.,    No.    08-0124-BLA    (B.R.B.   Nov.    26,     2008).       We

dispense    with    oral      argument   because   the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             PETITION DENIED




                                         2